DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-04-2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster ‘225 (US 4,859,225) in view of Hagedorn ‘126 (US 4,217,126).
Regarding claim 27, Kuster ‘225 teaches:
providing a glass sheet (sheets of glass 86, Figs. 4-5) having a first major surface and a second major surface (lower and upper surfaces of glass 86) and an edge extending between the first and second major surfaces (side surfaces between upper and lower surfaces of glass 86)
providing a bending station comprising a first bending tool (curving station comprising annular counter-form 109, Figs. 4-5; column 7, lines 42-47; column 8, lines 23-28)
the first bending tool having a shaping surface for receiving the glass sheet (upper surface of annular counter-form 109, Figs. 4-5; column 8, lines 54-57)
conveying the glass sheet on a plurality of rollers (rollers 87, 87’, Figs. 4-5) to a location above the first bending tool (column 7, lines 45-46 and 52-55; Figs. 4-5, above counter-form 109)
supporting at least a portion of the glass sheet above the first bending tool by delivering a flow of fluid to the first major surface of the glass sheet (column 8, lines 29-36; Figs. 4-5, above counter-form 109)
depositing the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-59)
Kuster ‘225 is silent regarding contacting the edge of the glass sheet to adjust the position of the glass sheet relative to the shaping surface of the first bending tool.  In analogous art of glass sheet shaping, Hagedorn ‘126 suggests conveying a glass sheet (S) on a plurality of rollers (42, 44, 45) to a location above a first bending tool (lower press member 46) and contacting an edge of the glass sheet to adjust the position of the glass sheet relative to a shaping surface of the first bending tool for the benefit of accurately positioning the glass sheet relative to the first bending tool (column 4, lines 47-57; column 9, lines 65-68; Figs. 2, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuster ‘225 by contacting the edge of the glass sheet to adjust the position of the glass sheet relative to the shaping surface of the first bending tool for the benefit of accurately positioning the glass sheet relative to the first bending tool, as suggested by Hagedorn ‘126.
Regarding claim 28, Kuster ‘225 further teaches moving the plurality of rollers in a direction toward the first bending tool prior to depositing the glass sheet on the first bending tool (column 7, lines 45-47; Fig. 4).
Regarding claim 29, Kuster ‘225 further teaches supporting the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-59). 
Regarding claim 30, Kuster ‘225 further teaches conveying the glass sheet on the plurality of rollers at a height and wherein the flow of fluid delivered to the major surface of the glass sheet raises the glass sheet above the height (column 8, lines 29-36).
Regarding claim 31, Kuster ‘225 further teaches discharging the flow of fluid from a fluid pad assembly (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5; column 9, lines 4-17 and 23-34).
Regarding claim 32, Kuster ‘225 further teaches the position of the glass sheet relative to the shaping surface of the first bending tool is adjusted prior to depositing the glass sheet on the shaping surface of the first bending tool (column 7, lines 45-47; column 8, lines 29-34 and 40-56).  Hagedorn ‘126 also suggests a position of the glass sheet relative to the shaping surface of the first bending tool is adjusted prior to depositing the glass sheet on the shaping surface of the first bending tool (column 3, lines 57-66; column 4, lines 47-57; column 9, line 65-column 10, line 5; Figs. 2, 4).
Regarding claim 33, Kuster ‘225 further teaches the position of the glass sheet relative to the shaping surface of the first bending tool is adjusted after depositing the glass sheet on the shaping surface of the first bending tool (column 8, lines 54-61; column 9, lines 1-24).
Regarding claim 34, Kuster ‘225 further teaches:
the fluid flow comprises air (column 8, lines 4-11 and 29-34)
the flow of fluid delivered to the major surface of the glass sheet is terminated before or after the glass sheet is deposited on the shaping surface of the first bending tool (column 8, lines 29-31 - wherein if the ventilator is started up when a sheet enters the curving station, then it would be stopped and restarted for subsequent sheets; column 9, lines 1-6 and 20-24).
The remaining limitation is recited as optional (“and/or”).
Regarding claim 35, Kuster ‘225 further teaches heating the flow of fluid before discharging the flow of fluid from the fluid pad assembly (column 8, lines 7-14).
Regarding claim 36, Kuster ‘225 further teaches the flow of fluid delivered to the major surface of the glass sheet is terminated after the position of the glass sheet has been adjusted, in the combination with Hagedorn ‘126 (column 8, lines 29-31 - wherein if the ventilator is started up when a sheet enters the curving station, then it would be stopped and restarted for subsequent sheets; column 9, lines 1-6 and 20-24).
Regarding claim 37, Kuster ‘225 further teaches the fluid pad assembly comprises one or more fluid pads (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5), but is silent regarding the flow of fluid being received by the fluid pad assembly (suction pipe 101, ventilator 100, discharge pipe 99, counter-flange 12, Figs. 4-5) being at a first pressure and at a second pressure within one or more fluid pads (upper portion of fluid pad assembly, Figs. 4-5), and wherein the first pressure of the fluid flow is greater than the second pressure of the fluid flow.  However, pipe 99 appears to open to a larger cross-section from bottom to top.  While a full cross-sectional view of this pipe is not available, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the pressure would drop from ventilator 100 up toward crown 110.  Further, there are only three possible relationships between the first pressure and the second pressure, namely the first pressure is greater, the second pressure is greater, or the first and second pressures are equal.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try making the first pressure greater than the second pressure as one of a finite number of options to raise the sheet of glass from the rollers.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first pressure greater than the second pressure in order to maintain a positive flow of air toward the glass sheet.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster ‘225 (US 4,859,225) and Hagedorn ‘126 (US 4,217,126) in view of Nikander ‘745 (US 2005/0223745 A1).
Regarding claim 38, Kuster ‘225 is silent regarding the fluid pad assembly comprising a plurality of fluid pads that are spaced apart from each other.  In analogous are of glass sheet shaping, Nikander ‘745 suggests supporting a glass sheet (glass G) above a bending tool (ring mould BR) by delivering a flow of fluid to a major surface of the glass sheet by discharging the flow of fluid from a fluid pad assembly (blowing box SP, blower unit Bsp, nozzles S) comprising a plurality of fluid pads that are spaced apart from each other (nozzles S, Figs. 1-3; ¶ [0019]-[0020]).  Nikander ‘745 suggests that the use of a plurality of fluid pads that are spaced apart from each other is an alternative to using a blowing box without nozzles (Fig. 10; ¶ [0018]) similar to the arrangement of Kuster ‘225 (Figs. 4-5).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuster ‘225 by utilizing a plurality of fluid pads that are space apart from each other, as suggested by Nikander ‘745, as a substitution of fluid pad assemblies for supporting a glass sheet above a bending tool.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741